Citation Nr: 0606623	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-25 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to 
July 1970.  He died in June 2002.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for the cause of the veteran's death.  

The appellant testified before the undersigned Acting 
Veterans Law Judge (VLJ) in May 2005.  A transcript of that 
hearing is of record and associated with the claims folder.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and received.  

2.  The veteran's death certificate lists the immediate cause 
of death as renal cell cancer.  An addendum to the death 
certificate revised the cause of death to renal cell cancer, 
metastatic to lymph nodes, lung, and bone.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

4.  Kidney or renal cancer was not shown to have been present 
in service, or within the year following service.  

5.  The greater weight of the evidence is against the 
conclusion that any disability that can be associated with 
service, caused or contributed to his death.  


CONCLUSION OF LAW

A service connected disability did not cause or contribute 
substantially or materially to cause the veteran's death, nor 
may his death be presumed to have been related to service.  
38 U.S.C.A. §§ 1110, 1310, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters:  The VCAA

The VCAA describes VA's duty to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to provide 
certain notice to the claimant and her representative.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must request that the claimant provide any 
evidence in her possession that pertains to the claim.  	

In this case, VA provided VCAA-compliant notice addressing 
all four elements by means of a VCAA letter issued in 
November 2002.  Thus, the appellant has received adequate 
VCAA notice.  See Short Bear v. Nicholson, No. 03-2145 (U.S. 
Vet. App. Aug. 31, 2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the AOJ.  Pelegrini II, 18 Vet. App. at 115.  Delayed notice 
is, however, generally not prejudicial to a claimant.  
Mayfield v. Nicholson.  There has been no allegation, nor 
showing, of prejudice in this case.  Moreover, it is noted 
that the VCAA notice was given prior to the initial decision 
issued by the AOJ.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

VA has fulfilled its duty to assist the appellant, by 
securing all evidence pertinent to the matters on appeal, to 
include the certificate of death, and the veteran's medical 
records.  

The appellant has not identified any additional evidence 
pertinent to her claim that is not yet of record and needs to 
be secured.  There are no known additional records to obtain.  
Thus, the Board finds that VA has satisfied its duties to 
inform and assist her.  The appeal is ready for appellate 
disposition.


II.  Service connection for the cause of the veteran's death 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

To establish service connection for a cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service-connected disability to be the cause of death, 
it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

The record shows that the veteran served in the Marine Corps 
in the Republic of Vietnam during the Vietnam era.  He is 
therefore presumed to have been exposed to Agent Orange.  38 
U.S.C.A. § 1116(f).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" 
includes adult fibrosarcoma, dermatofibrosarcoma protuberans, 
malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  VA has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-346 (1994).  See also 
61 Fed.Reg. 41442-41449, and 61 Fed.Reg. 57586-57589 (1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996).

Additionally, if at least one of the diseases deemed chronic 
for VA purposes, to include malignant tumors, becomes 
manifest to a degree of 10 percent or more during the one-
year period immediately following a veteran's separation from 
service, the condition may be presumed to have been incurred 
in service, notwithstanding that there is no inservice record 
of the disorder.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The veteran's death certificate reflects that he died on 
June [redacted], 2002, at age 54.  The cause of death was renal cell 
cancer, metastatic to lymph nodes, lung, and bone.  An 
autopsy was not performed.  During his lifetime, the veteran 
was not service-connected for any disability.  

On appeal, the appellant claims that the veteran's death was 
due to service.  She believes that the veteran died of renal 
cell cancer, metastatic to lymph nodes, lung, and bone, which 
she believes was caused by his exposure to Agent Orange in 
service.  

In reviewing the appellant's service connection claim under 
the provisions pertaining to chronic diseases, the Board 
notes that the record is devoid of competent evidence of the 
manifestation of any malignant tumors, at any time during 
service or within the one-year period immediately following 
service.  The record is also devoid of competent evidence of 
the manifestation of any other disease deemed chronic for VA 
purposes, at any time during service or within the one-year 
period immediately following service.  Thus, the Board is 
precluded from further entertaining a potential grant of 
service connection for the cause of the veteran's death under 
the provisions pertaining to presumptive service connection 
for chronic diseases.

In reviewing the appellant's service connection claim under 
the provisions pertaining to diseases presumptively 
associated with Agent Orange exposure, the Board notes that 
the record is devoid of any evidence of any of the 
presumptive diseases listed in Section 3.309(e), at any time 
during or after service.  Thus, the Board is precluded from 
further entertaining a potential grant of service connection 
for the cause of the veteran's death under the provisions 
pertaining to presumptive service connection for diseases 
caused by Agent Orange exposure.

While the Board acknowledges the appellant's contention that 
the renal cell cancer that caused the death of the veteran is 
Agent Orange-related and should therefore be presumptively 
service-connected, the Board is precluded from granting the 
benefit sought under the Agent Orange presumptive provisions 
because renal cell cancer is not one of the types of cancers 
presumptively related to Agent Orange exposure.  Although the 
veteran's death certificate was amended to include metastasis 
of the renal cell cancer to the lung, which is presumptively 
related to Agent Orange exposure, the metastasis to the lung 
was not the primary site of the veteran's cancer, but a 
secondary site.  As such, presumptive service connection is 
not warranted based on exposure to Agent Orange.  

Of course, if it were demonstrated, by competent evidence, 
that the veteran died of renal cell cancer that had its onset 
during, or was etiologically related to, his period of active 
military service, service connection could be granted on a 
direct basis.  There is, however, no evidence suggesting 
such.  In this regard, it is noted that the service medical 
records are devoid of competent evidence of the manifestation 
of renal cell cancer at any time during service.  The 
disability that caused the veteran' death in 2002 was never 
noted, nor treated, during service, nor service-connected.  

The veteran requested, and obtained, medical opinions from 
private physicians in relation to the veteran's cancer.  
Naomi Haas, MD, submitted a letter to VA on behalf of the 
appellant's claim in July 2002.  She related that she 
evaluated the veteran in April 2002 regarding his diagnosis 
of metastatic renal cell carcinoma.  She stated that renal 
cell carcinoma has been associated with cigarette smoking 
(which the veteran did not do), as well as exposure to 
certain toxic substances such as phenacetin containing 
analgesics, trichlorothylene, petroleum, or tar products.  
She also stated that numerous other agents, including dioxin 
or Agent Orange were being investigated as possible causative 
agents in renal cell carcinoma.  She stated that although 
their causality had not been firmly established, she believed 
that it was quite possible that the veteran's exposure to 
Agent Orange may have contributed to his development of renal 
cell cancer.  In giving her opinion that it was possible, it 
does not appear that she had not reviewed the veteran's 
service medical records.  She simply related that it was a 
possibility that Agent Orange could cause renal cell cancer.  
With no more evidence than the "possibility" that Agent 
Orange could have caused the veteran's cancer, her opinion is 
speculative at most.   

Also in July 2002, an opinion was received by VA from Gregory 
Manzullo, MD, in support of the appellant's claim.  Dr. 
Manzullo indicated that it was his opinion that the veteran's 
kidney cancer may have been the result of Agent Orange 
exposure.  He did not relate the basis of his opinion, nor 
did he indicate he reviewed the veteran's service medical 
records.  With little more than his opinion, and no rationale 
for it, the veteran's opinion and nothing more, is not 
credible in this regard.  

In September 2002, Robert DiPaola, MD, submitted a statement 
to VA on behalf of the appellant's claim.  Dr. DiPaola 
indicated, in pertinent part, that the veteran received 
treatment for his renal cell cancer at the facility, The 
Cancer Institute of New Jersey.  He stated that the family 
history indicated that the veteran served in Vietnam with 
possible chemical exposure.  He also stated that many 
chemical exposures had not been conclusively related to risk, 
but there was increased risk with exposure to polycyclic 
aromatic hydrocarbon, petroleum products, lead, cadmium, and 
trichloroethylene.  Again, the doctor's opinion, made with 
little more than the history provided by the appellant, and 
no indication that he was aware of what products the veteran 
could have been exposed to, is speculative at most and does 
not indicate a review of the veteran's claims file.  

In July 2003, Ralph V. Guarino, MD stated that the veteran 
was a patient of his until he died of metastatic renal cell 
carcinoma in June 2002.  He related that his state of health 
was good prior to this disease.  He related that he did not 
smoke cigarettes or have distinct occupational toxic 
exposures to contribute to his illness.  He related that the 
distinct etiology of the onset of his renal carcinoma was 
unclear medically.  This opinion fails to provide a positive 
link between the veteran's disease which caused his death and 
service.

Pertaining to the opinions submitted by the appellant, it is 
noteworthy to mention that the diseases listed at 38 C.F.R. § 
3.309(e) are based on findings provided from scientific data 
furnished by the National Academy of Sciences (NAS).  The NAS 
conducts studies to "summarize the scientific evidence 
concerning the association between exposure to herbicides 
used in support of military operations in Vietnam during the 
Vietnam era and each disease suspected to be associated with 
such exposure."  64 Fed. Reg. 59,232-59,243 (Nov. 2, 1999).  
Reports from NAS are submitted at two-year intervals to 
reflect the most recent findings.  Based on input from the 
NAS reports, Congress amends the statutory provisions of the 
Agent Orange Act found at 38 U.S.C.A. § 1116 and the 
Secretary promulgates the necessary regulatory changes to 
reflect the latest additions of diseases shown to be 
associated with exposure to herbicides.  The extensive 
studies by NAS has not found a positive relationship between 
renal cell carcinoma and exposure to herbicides used in 
Vietnam.  Moreover, the opinions submitted by the appellant 
has not provided any scientific data suggesting a link 
between the veteran's renal cell carcinoma and his presumed 
exposure to herbicides in Vietnam.  Given the foregoing, the 
Board finds that the opinions submitted by the appellant 
lacks probative value in establishing a nexus between the 
veteran's cause of death and his service.

In May 2005, the appellant testified before the undersigned 
at a Travel Board hearing.  She related that the veteran's 
death was caused by renal cell cancer, and that the veteran 
served as a Marine in Vietnam.  She in essence claims that 
his disease was due to his service.  The appellant is not 
competent to give opinions regarding the etiology of a 
condition.  See  Grottveit v. Brown, 5 Vet.App. 91 (1993).  
Thus, her assertion cannot be considered competent medical 
evidence of a nexus.

The claims folder is replete with medical records showing 
treatment of the veteran's renal cell cancer.  However, none 
of that medical evidence clearly state the etiology of the 
veteran's renal cell cancer.  The medical records, the 
speculative medical opinions, and the appellant's opinion as 
to the etiology of the veteran's cancer, are not sufficient 
to determine that the veteran's renal cell cancer is due to 
service or due to Agent Orange exposure.  Accordingly, the 
Board finds that it is not shown that a service-connected 
disability (i.e., a disability incurred or aggravated by 
service) was either a principal or contributory cause of the 
veteran's death.  As such, the benefit of the doubt doctrine 
is not for application in this case and the appellant's claim 
for service connection for the cause of the veteran's death 
must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.  





____________________________________________
K. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


